 LABORERS' INTERNATIONAL, LOCAL 576Laborers'InternationalUnion of North America,Laborers' Local Union No. 576, AFL-CIO, andItsAgent, James E. StewartandMarine ElectricCompany, Inc. and Local No. 369,InternationalBrotherhood of Electrical Workers, AFL-CIO.Case 9-CD-136November 7, 1968DECISION AND DETERMINATION OF DISPUTEBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended,followingthe filing of charges by Marine Electric Company,Inc.,'alleging that Laborers'International Union ofNorth America,Laborers'LocalUnionNo. 576,AFL-CIO,'and its agent James E. Stewart, hadviolated Section 8(b)(4)(D)of theAct bythreatening,coercing,or restraining the Employer with an objectof forcing or requiring the Employer to assign certainwork to employees represented by Laborers',ratherthan to employees represented by Local No. 369,InternationalBrotherhood of ElectricalWorkers,AFL-CIO.3A hearing was held before James K. L.Lawrence,Hearing Officer, on August 13 and 14,1968. All parties appeared at the hearing and wereafforded full opportunity to be heard,to examine andcross-examinewitnesses,and to adduce evidencebearing upon the issues.The rulings of the HearingOfficer made at the hearing are free from prejudicialerror and are hereby affirmed.Briefs filed by theEmployer,Laborers,and IBEW have been dulyconsidered.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case,the Boardmakes the following findings:I.THE BUSINESS OF THE EMPLOYERMarine Electric Company, Inc., a Kentucky corpo-ration, is engaged in the business of electrical engi-neering and electrical contracting in the State ofKentucky, and surrounding States. In the past fiscalyear, the Employer purchased goods from pointsoutside the State of Kentucky in excess of $50,000,IHerein called Employer or Company.2 Herein called Laborers.3 Herein called IBEW.4 The disputed work has historically been performed by journeymenelectricians and indentured apprentices represented by IBEW. However,as noted,when they were not available the Employer has used workers649and during the same period sold to customers outsidethe State of Kentucky goods and services in excess of$50,000. The parties stipulated, and we find, thatMarine Electric Company, Inc., is engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act and that it will effectuate the policies of theAct to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Laborersand IBEW are labor organizations within the meaningof Section 2(5) of the Act.IIITHE DISPUTEA. TheWork in DisputeThe work in dispute, as stipulated by the parties atthe hearing, consists of the trenching by hand and theback filling by hand in connection with laying electri-cal conduit on the Employer's jobsite at 1-71 ZornAvenue.B. Facts as to the DisputeThe Company's on-site employees have historicallybeen represented under contract between the IBEWand the Louisville Electrical Contractors Association,of which the Company is an employer-member. TheCompany, at no time, has engaged in collectivebargaining or signed an agreement with the Laborers.In connection with its contracts for electrical work,the Employer frequently is required to dig trencheswhich, after installation of electrical conduit, must berefilled. This work almost invariably has been assignedto its employees represented by the IBEW. However,when such employees have been unavailable, theEmployer has upon occasion utilized laborers repre-sented by the Respondent Laborers. The instantdispute occurred in connection with a project onwhich the Employer initially hired laborers because itwas under the mistaken belief that employees repre-sented by IBEW were not available.'Thus, on May 1, 1968, the Employer begantrenching on the 1-71 project at Zorn Avenue. Due tothe shortage of indentured electrical apprentices andjourneymen on the job, the Employer requested fourlaborers to perform the disputed work. On May 6,1968, three more laborers were hired. That day ClayHampton, president of Laborers, spoke to SamStorm, president of the Company, and requested thatrepresented by Laborers. This occurredin connection with the projectin whichthe dispute arose, butwhen the Employerwas informed thatground men also representedby IBEW, wereavailable to perform theworkin dispute,the Employerassigned the disputed work to the lattergroup.173 NLRB No. 97 650DECISIONSOF NATIONALLABOR RELATIONS BOARDStorm sign a collective-bargaining agreement. Stormrefused indicating that he had a contract with IBEWand that signing with Laborers would violate thatagreement. Storm phoned IBEW's Business ManagerJoseph A. Pompei, that afternoon and related hisconversationwithHampton. Pompei, on May 7,informed the Company that execution of an agree-ment with Laborers would violate the IBEW contract,particularly the provision requiring the Company tosecure additionalmen from IBEW. At Pompei'ssuggestion, "groundmen" represented by IBEW, werehired to perform the disputed work and they replacedthe laborers on May 8.On May 15, Hampton and James S. Stewart,Laborers' business manager, met with the Employer'srepresentatives. Stewart protested the reassignment ofthework to IBEW, arguing that his Union wasentitled to the disputed work under various awardsand agreements, and then stated that he was "going tostart fighting for our jurisdiction and our work."While denied by Stewart, Employer's representativeStorm testified that Stewart also said that "there weregoing to be a lot of work stoppages in this locality ifsomething is not done about it (the disputed work)."C.Contentionsof thePartiesThe Employer and IBEW contend that a jurisdic-tionaldispute exists and that the disputed workshould be assigned to members of IBEW, based on theEmployer's contract with IBEW, company and areapractice, and safety, efficiency and economy.Laborers contends that the initial assignment of thebackfilling was appropriate because of the Employer'spast practice, industry and area practice, skills in-volved, Joint Board awards, and considerations ofeconomy.D. Applicability of the StatuteBefore making a determination of the dispute, theBoard is required to find that there is reasonablecause to believe that Section 8(b)(4)(D) of the Acthas been violated.We are satisfied that there isadequate support for such finding in this case,particularly in the light of Stewart's admission that onat least one occasion during a discussion concerningthe disputed work, he informed the Charging Partythat he was going to start fighting for Laborers'jurisdictionand Laborers' work if the disputedbackfilling of the trenches was not assigned to itsmembers as well as the controverted testimonyattributing direct threats of work stoppages to Stew-art on or about May 15, 1968.Upon the basis of the above and the entire recordbefore us, we find that Laborers and its agent Stewartthreatened to strike with an object of forcing MarineElectric Company, Inc., to assign work to employeesrepresented by Laborers rather than to employeesrepresented by IBEW. Accordingly, we find reason-able cause to believe that Respondent Laborers anditsagent Stewart violated Section 8(b)(4)(D), andthat the work assignment in dispute is properly beforethe Board for determination under Section 10(k) ofthe Act.E.Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of the disputed work, aftergiving due consideration to various relevant factors.The factors hereinafter set forth bear on the issue ofwork assignment before us.1.Collective-bargaining agreements and certificationsNeither labor organization has been certified by theBoard as the representative of any group of em-ployees entitled to perform the disputed work. Asindicated, Laborers is not a party to a collective-bar-gaining agreement with the Employer. The recogni-tion clause of the current agreement between theIBEW and the Employer provides that the latter shallrecognize the IBEW "as the sole and exclusivecollective-bargaining agent of all persons while di-rectlyemployed by the employer ...... Further,article III, section 1, provides that:The Employer ... agrees to notify the Union whenadditional or replacement employees are needed.The Union agrees to furnish applicants to performthe necessary work when so notified, upon anondiscriminatorybasiswithin forty-eight (48)hours after receiving the request from the em-ployer ....Additionally, article VI, Section 6, defines the workcovered thereby as follows:The handling and installing of all electrical equip-ment and materials shall be the jurisdiction ofemployees covered by this agreement, except in theemployer's established place of business.As the Employer and IBEW have a collective-bar-gaining contract in effect whereby IBEW is recognizedas the exclusive representative of all the Employer'semployees engaged on jobsite electrical work, as thework in dispute is a necessary incident to theinstallation of electrical equipment, and as the Em-ployer does not have a collective-bargaining agree-ment with the Laborers, the contract supports theclaim of IBEW.2.Company, area, and industry practiceAs indicated, the Employer in the past has cus-tomarily assigned the trenching and backfill work tojourneymen and apprentice electricians. However, onthreeoccasions,when such employees were not LABORERS' INTERNATIONAL, LOCAL 576available,members of Laborers were used. Theevidence concerning area practice shows that certaincontractorshavecollective-bargainingagreementswith Laborers and use employees represented by thatunion to perform this work, but it also appears that amajority of the work performed in the area involvesthe use of IBEW members. The industry practiceappears to be mixed, and though the Laborers cites anagreement between it and IBEW executed in 1940 assupporting its claim, that agreement covered theutility industry, and in no event is binding upon theinstantEmployer. Furthermore, although certainJoint Board determinations tend to support Laborers'claim, these decisions are not binding upon theEmployer, as the Employer has not submitted to thejurisdiction of that body. The Joint Board determina-tions therefore merely constitute evidence of industrypractice, which on the basis of the instant record wefind to be mixed. Accordingly, and as the Employer,area and industry practice fail to reveal a compositepattern whereby one or the other group of competinglabor organizations has been used predominately toperform the disputed work, we find that these factorsfavor neither union.3. Skill, efficiency, economy, and safety factorsThe work involved is unskilled and can be per-formed by either of the competing groups. There issome indication that journeymen and apprenticeelectricians operate with more skill than laborers indetermining the size, direction, and positions of thetrenches, and the use of these IBEW classificationswould be more compatible with safety factors;however, it is not clear that these advantages wouldbenefit the Employer through the use of IBEW'sgroundmen classification. Furthermore, as either thegroup represented by Laborers or IBEW can performthe trenching work at equal cost, these factors favorneither union.Conclusions as to Merits of the DisputeOn the basis of the foregoing, the usual factors ofindustry, area, or employer practice, skill, efficiency,safety, and economy, offer no clear guide to resolu-tion of the instant dispute. On the other hand, the5 Cf.ElectricalWorkers Local 369 (Henderson Electric Co., Inc.)161 NLRB45, where an awardwas made tothose employees who651Employer has assigned the work to its employeesrepresented by IBEW under its current contract withthat union, and this assignment is consistent with itscustomary practice of utilizing such employees whereavailable. In these circumstances and in the absence ofcountervailing evidence supporting an assignment tothe Laborers Union, we shall determine the disputeby awarding the work of trenching and backfilling byhand on the Employer's 1-71 Zorn Avenue jobsite toemployees of the Employer who are currently repre-sented by the IBEW, but not to that union or itsmembers.' The present determination is limited tothe particular controversy which gave rise to thisproceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis of theforegoing findings and the entire record in thisproceeding,theNationalLabor Relations Boardherebymakes the following Determination of Dis-pute:1.Employees employed as electricians,apprenticeelectricians,and groundmen, by Marine Electric Com-pany,Inc., currently representedby Local No. 369,InternationalBrotherhood of ElectricalWorkers,AFL-CIO,areentitled to performthe work oftrenching by hand and backfilling by hand on theEmployer'sI-71, Zorn Avenue,jobsite.2.Laborers'International Unionof North Amer-ica,Laborers'Local Union No. 576, AFL-CIO, andits agent James E. Stewart, are not and have not beenentitled by means proscribed by Section 8(b)(4)(D)of the Act,to force or require the Company to assignthe above-described disputed work to laborers repre-sentedby that Union.3.Within 10 days from the date of this DecisionandDetermination of Dispute,Laborers'Interna-tionalUnionof NorthAmerica, Laborers' LocalUnion No. 576, andits agent, James E. Stewart, shallnotify theRegional Director for Region 9, in writing,whether theywill or will not refrain from forcing orrequiring the Company,by means proscribed bySection 8(b)(4)(D) of theAct, to assign the work indispute to laborers rather than to electricians.performed the disputed work and were covered by a collective-bar-gaining agreement between the Employer and Laborers Union.